Name: Council Regulation (EEC) No 489/86 of 25 February 1986 amending Regulation (EEC) No 1463/84 on the organization of surveys on the structure of agricultural holdings for 1985 and 1987
 Type: Regulation
 Subject Matter: Europe;  economic analysis;  agricultural structures and production
 Date Published: nan

 1. 3. 86 Official Journal of the European Communities No L 54/21 COUNCIL REGULATION (EEC) No 489/86 of 25 February 1986 amending Regulation (EEC) No 1463/84 on the organization of surveys on the structure of agricultural holdings for 1985 and 1987 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, HAS ADOPTED THIS REGULATION : Article 1 As the contribution to the expenses incurred in carrying out the 1987 survey, 10 ECU per holding surveyed shall be reimbursed to the Kingdom of Spain and the Portuguese Republic, up to a maximum of 2 million ECU for Spain and 850 000 ECU for Portugal , the amounts involved to be charged to the budget of the European Communities . Article 2 The following characteristics listed in the Annex to Regulation (EEC) No 1463/ 84 shall be optional for Portugal : Having regard to the proposal from the Commission , Whereas it is necessary, on account of the accession of the abovementioned States , to adapt Regulation (EEC) No 1463 / 84 ( 1 ), as last amended by Regulation (EEC) No 3768 / 85 (2);  D/ 1 1 Sugar beet Whereas it is necessary to provide for a financial contri ­ bution from the Community to the, expenses incurred by the new Member States with respect to the first survey in 1987 , as was the case for the other Member States ;  D/ 13a Tobacco  D/ 13b Hops  D/ 13c Cotton  G/07 Permanent crops under glass  1/02 Mushrooms The Portuguese Republic shall also be authorized to group together items F/01 and F/02 (pasture and meadow, and rough grazings). Article 3 This Regulation shall enter into force on 1 March 1986 . Whereas the special features of Portuguese agriculture make it necessary to amend the list of characteristics to be covered by the survey on the structure of agricultural holdings , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 142 , 20 . 9 . 1984 , p. 3 . O OJ No L 362 , 31 . 12 . 1985 , p. 8 .